972 A.2d 864 (2009)
409 Md. 50
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Lawrence T. ROBINSON, Respondent.
Misc. Docket AG No. 75, September Term, 2008.
Court of Appeals of Maryland.
June 9, 2009.

ORDER
Upon consideration of the Joint Petition for Indefinite Suspension BY Consent pursuant to Maryland Rule 16-772 having been read and considered by the Court of Appeals, it is this 9th day of June, 2009,
ORDERED that the Respondent, Lawrence T. Robinson, be, and is hereby, indefinitely suspended for violation of Maryland Rule of Professional Conduct 8.4(b) and (d); and it is,
FURTHER ORDERED that the Clerk of this Court shall strike the name of Lawrence T. Robinson from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State that the name of Lawrence T. Robinson has been so stricken.